DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4-5, 9, 14-15, 19, 21, 24, 29  and 39  are objected to because of the following informalities: 
Claims 1, 21  in lines 5/6 respectively, "and” should be replaced by  "or” to be consistent with claims 11 and 31. 
Claims 4, 14, 24, 34  in lines 3/4 respectively, "a physical downlink control channel” should be replaced by  " the physical downlink control channel” . 
Claims 5, 15, 29  in lines 3/4, "and” should be replaced by  "or”  because of “ at least one of”. 
Claims 9, 19, 39  in lines 4/5/6 respectively, "and” should be replaced by  "or”  because of “ at least one of”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-17,  19-21, 24, 29, 31, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (2018/0098287),  Ang8287 hereinafter, in view of Islam et al. (2021/0259044), Islam9044 hereinafter.

Re. claims 1 and 21, Ang8287 teaches a method implemented in a wireless device (Fig. 1-9 & ¶0008) and a wireless device, WD (Fig. 2, 115) , configured to communicate with a network node (Fig. 2, 105), the wireless device comprising processing circuitry  (Fig. 2, 280), the processing circuitry configured to cause the wireless device to: and transition out of at least one of a low power mode and a connected Discontinuous Reception, DRX, mode based on the wake-up indication (Fig. 1-9 & ¶0008 - The method of embodiments includes performing a multiple stage wake up (WU) process configured to conditionally transition the UE from low power operation to communication ready operation, wherein a determination is made at a first stage of the multiple stage WU process regarding transitioning one or more receivers of the UE from the low power operation to the communication ready operation. Fig. 1-9 & ¶0061 - block 403 to perform WU stage processing of the WU-DRX process. In operation of WU stage processing according to the illustrated embodiment, the UE transitions the one or more receivers from low power operation to connection ready operation (e.g., controller/processor 280 may control a traditional or main receiver of receive processor 258 to exit a sleep state). Thereafter, the UE may operate to receive and transmit data during an ON duration of a C-DRX mode).
Yet, Ang8287 does not expressly teach receive a wake-up indication in a search space in a physical downlink control channel;
However, in the analogous art, Islam9044 explicitly discloses receive a wake-up indication in a search space in a physical downlink control channel (Fig. 13-20 & ¶0184 - WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configured. Fig. 13-20 &  ¶0274 - In the context of GC DCI for WUS, common field(s) can be used to indicate at least the ON duration for PDCCH monitoring following the detection of WUS DCI. Fig. 13-20 & ¶0276 -  mobile radio communication terminal device (e.g., UE) operation when the UE is configured to monitor WUS in a common DCI. Upon detection of WUS DCI, the UE wakes up in a subsequent duration for PDCCH monitoring and continue according to configured DRX mode. Fig. 13-20 &  ¶0277 - A mobile radio communication terminal device (e.g., a UE) can be configured to monitor the GC DCI format for GTS and/or WUS and/or other DRX mode adaptation in one or more common search spaces (e.g., search space set), each common search space associated with a CORESET in the active DL bandwidth part. Fig. 13-20 &  ¶0285 - WUS DCI may be monitored with one aggregation level only);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claims 11 and 31, Ang8287 teaches a method implemented by a network node (Fig. 1-9 & ¶0008) and a network node (Fig. 2, 105) configured to communicate with a wireless device, WD (Fig. 2, 115), the network node comprising processing circuitry (Fig. 2, 240), the processing circuitry configured to cause the network node to: configure the wireless device with a wake-up indication, the wake-up indication configured to cause the wireless device to transition out of at least one of a low power mode or connected Discontinuous Reception (DRX) mode based on the wake-up indication (Fig. 1-9 & ¶0008 - The method of embodiments includes performing a multiple stage wake up (WU) process configured to conditionally transition the UE from low power operation to communication ready operation, wherein a determination is made at a first stage of the multiple stage WU process regarding transitioning one or more receivers of the UE from the low power operation to the communication ready operation. Fig. 1-9 & ¶0059 - In operation of the WU-DRX multi-stage process …the PWU stage provides a PWU duration for control signal monitoring prior to operation of one or more receivers in a communication ready state (e.g., before an ON duration of a C-DRX mode wherein a connection between the UE and eNB is provided in which the UE is configured to receive and transmit). Fig. 1-9 & ¶0061 - block 403 to perform WU stage processing of the WU-DRX process. In operation of WU stage processing according to the illustrated embodiment, the UE transitions the one or more receivers from low power operation to connection ready operation (e.g., controller/processor 280 may control a traditional or main receiver of receive processor 258 to exit a sleep state). Thereafter, the UE may operate to receive and transmit data during an ON duration of a C-DRX mode);
Yet, Ang8287 does not expressly teach signal the wake-up indication in a search space in a physical downlink control channel.
However, in the analogous art, Islam9044 explicitly discloses signal the wake-up indication in a search space in a physical downlink control channel. (Fig. 13-20 & ¶0184 - WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configured. Fig. 13-20 &  ¶0274 - In the context of GC DCI for WUS, common field(s) can be used to indicate at least the ON duration for PDCCH monitoring following the detection of WUS DCI. Fig. 13-20 & ¶0276 -  mobile radio communication terminal device (e.g., UE) operation when the UE is configured to monitor WUS in a common DCI. Upon detection of WUS DCI, the UE wakes up in a subsequent duration for PDCCH monitoring and continue according to configured DRX mode. Fig. 13-20 &  ¶0277 - A mobile radio communication terminal device (e.g., a UE) can be configured to monitor the GC DCI format for GTS and/or WUS and/or other DRX mode adaptation in one or more common search spaces (e.g., search space set), each common search space associated with a CORESET in the active DL bandwidth part. Fig. 13-20 &  ¶0285 - WUS DCI may be monitored with one aggregation level only);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claim 2, Ang8287 and Islam9044  teach claims 1.
Yet, Ang8287  does not expressly teach wherein receiving the wake-up indication further comprises: receiving the wake-up indication before a physical downlink control channel transmission that schedules data for the wireless device.
However, in the analogous art, Islam9044 explicitly discloses  wherein receiving the wake-up indication further comprises: receiving the wake-up indication before a physical downlink control channel transmission that schedules data for the wireless device (Fig. 13-20 & ¶0276 - Upon detection of WUS DCI, the UE wakes up in a subsequent duration for PDCCH monitoring and continue according to configured DRX mode. See in Fig. 20, UE wakes up for scheduling DCI (regular PDCCH monitoring) after WUS DCI is detected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claims 3 and 13, Ang8287 and Islam9044  teach claims 1 and 11.
Yet, Ang8287  does not expressly teach wherein the wake-up indication is wake-up downlink control information, WU-DCI.
However, in the analogous art, Islam9044 explicitly discloses wherein the wake-up indication is wake-up downlink control information, WU-DCI. (Fig. 13-20 & ¶0276 - UE receives one or more RRC signaling to receive DRX configuration, turn ON signaling for monitoring WUS DCI…. Upon detection of WUS DCI, the UE wakes up in a subsequent duration for PDCCH monitoring and continue according to configured DRX mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claims 4 and 24, Ang8287 and Islam9044  teach claims 1 and 21.
Yet, Ang8287  does not expressly teach wherein receiving the wake-up indication further comprises: 3Attorney Docket No.: 1557-744PUS (P075945US02) receiving the wake-up indication as part of a physical downlink control channel transmission that is separate from another physical downlink control channel transmission that schedules data to the wireless device.
However, in the analogous art, Islam9044 explicitly discloses wherein receiving the wake-up indication further comprises:3Attorney Docket No.: 1557-744PUS (P075945US02) receiving the wake-up indication as part of a physical downlink control channel transmission that is separate from another physical downlink control channel transmission that schedules data to the wireless device. (Fig. 13-20 & ¶0184 –  there is a gap between when drxonDurationTimer-WUS ends and drx-onDurationTimer starts. The gap can alternatively called an offset. WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configured. Fig. 13-20 & ¶0185 - Ngap is the offset i.e., the duration during which UE prepares for next DRX ON duration. Ngap can be expressed in terms of symbols or slots in a given numerology or in ms. …. if UE detects WUS early during the monitoring window, UE may sleep for the remaining duration of the monitoring window and turns ON when configured ON duration for PDCCH monitoring starts. In that context, Ngap can be expressed as the time between the location of successful detection of WUS and when ON duration for PDCCH monitoring starts. Fig. 13-20 & ¶0194 - UE monitors for WUS PDCCH at M=>1 occasions during the timer, and once WUS is detected, the UE monitors for regular PDCCH at N=>1 occasions out of K=>N occasions configured within the timer. In other words, after detection of WUS, there may be only N occasions remaining within the timer to monitor for PDCCH/scheduling DCI. The PDCCH carrying WUS and PDCCH for scheduling may have different configuration and monitoring properties).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claim 5, Ang8287 and Islam9044  teach claim 1.
Yet, Ang8287  does not expressly teach wherein receiving the wake-up indication further comprises: receiving the wake-up indication in at least one of a narrow bandwidth and a narrow search space.
However, in the analogous art, Islam9044 explicitly discloses wherein receiving the wake-up indication further comprises: receiving the wake-up indication in at least one of a narrow bandwidth and a narrow search space. (Fig. 13-20 & ¶0183 - UE, turns ON for monitoring WUS for a limited duration according to a configured DRX cycle, and if detected, it wakes up and monitor for a configured −ON duration after a period of time. The period of time or duration is referred to as offset or gap….a WUS, if detected by the UE, may trigger the UE to switch BWP for active state operation. …the UE immediately starts monitoring for PDCCH and other signaling for the configured ON duration after WUS is detected. Fig. 13-20 & ¶0184 –  WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configure).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claim 6, Ang8287 and Islam9044  teach claim 1.
Yet, Ang8287  does not expressly teach wherein receiving the wake-up indication further comprises: performing a cyclic redundancy check, CRC, using a radio network temporary identifier associated with the wireless device.
However, in the analogous art, Islam9044 explicitly discloses wherein receiving the wake-up indication further comprises: performing a cyclic redundancy check, CRC, using a radio network temporary identifier associated with the wireless device. (Fig. 13-20 & ¶0211 - in a given cell, a group of mobile radio communication terminal devices (e.g., UEs) can be formed that monitor a DCI format which is appended with CRC that is masked with a common RNTI, e.g., PDCCH associated with a common RNTI such as power saving RNTI or DRX RNTI or GTS RNTI or WUS RNTI, depending on the functionality of the DCI format).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)
Re. claim 7, Ang8287 and Islam9044  teach claim 1.
Yet, Ang8287  does not expressly teach wherein receiving the wake-up indication further comprises: performing a cyclic redundancy check, CRC, using a radio network temporary identifier associated with a wake-up group, the wireless device being a part of the wake-up group.
However, in the analogous art, Islam9044 explicitly discloses wherein receiving the wake-up indication further comprises: performing a cyclic redundancy check, CRC, using a radio network temporary identifier associated with a wake-up group, the wireless device being a part of the wake-up group. (Fig. 13-20 & ¶0211 - in a given cell, a group of mobile radio communication terminal devices (e.g., UEs) can be formed that monitor a DCI format which is appended with CRC that is masked with a common RNTI, e.g., PDCCH associated with a common RNTI such as power saving RNTI or DRX RNTI or GTS RNTI or WUS RNTI, depending on the functionality of the DCI format).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)
Re. claims 9 and 29, Ang8287 and Islam9044  teach claims 1 and 21.
Ang8287 further discloses wherein the received wake-up indication includes information about downlink data that the wireless device can expect to receive before transitioning back to the at least one of the low power mode and the connected DRX mode. (Fig. 1-9 & ¶0041 -   before waking up a receiver, systems and methods operable in accordance with concepts herein may first determine whether performing or completing a WU process is warranted (e.g., data is expected to be communicated from the eNB to the UE). If it is determined that a WU process is warranted, a system may perform or complete the WU process. Additionally and/or alternatively, if it is determined that a WU process is not warranted, the system may not perform or complete the WU process).

Re. claim 10, Ang8287 and Islam9044  teach claim 1.
Yet,  Ang8287  does not expressly teach receiving, from a network node, a configuration of the wake-up indication, the configuration indicating a timing offset between the received wake-up indication and a physical downlink control channel transmission that schedules data for the wireless device.
However, in the analogous art, Islam9044 explicitly discloses receiving, from a network node, a configuration of the wake-up indication, the configuration indicating a timing offset between the received wake-up indication and a physical downlink control channel transmission that schedules data for the wireless device. (Fig. 13-20 & ¶0184 –  there is a gap between when drxonDurationTimer-WUS ends and drx-onDurationTimer starts. The gap can alternatively called an offset. WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configured. Fig. 13-20 & ¶0185 - Ngap is the offset i.e., the duration during which UE prepares for next DRX ON duration. Ngap can be expressed in terms of symbols or slots in a given numerology or in ms. …. if UE detects WUS early during the monitoring window, UE may sleep for the remaining duration of the monitoring window and turns ON when configured ON duration for PDCCH monitoring starts. In that context, Ngap can be expressed as the time between the location of successful detection of WUS and when ON duration for PDCCH monitoring starts. Fig. 13-20 & ¶0194 - UE monitors for WUS PDCCH at M=>1 occasions during the timer, and once WUS is detected, the UE monitors for regular PDCCH at N=>1 occasions out of K=>N occasions configured within the timer. In other words, after detection of WUS, there may be only N occasions remaining within the timer to monitor for PDCCH/scheduling DCI. The PDCCH carrying WUS and PDCCH for scheduling may have different configuration and monitoring properties).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claim 12, Ang8287 and Islam9044  teach claims 11.
Yet, Ang8287  does not expressly teach wherein signaling the wake-up indication further comprises: signaling the wake-up indication before a physical downlink control channel transmission that schedules data for the wireless device.
However, in the analogous art, Islam9044 explicitly discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication before a physical downlink control channel transmission that schedules data for the wireless device (Fig. 13-20 & ¶0276 - Upon detection of WUS DCI, the UE wakes up in a subsequent duration for PDCCH monitoring and continue according to configured DRX mode. See in Fig. 20, UE wakes up for scheduling DCI (regular PDCCH monitoring) after WUS DCI is detected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claims 14 and 34, Ang8287 and Islam9044  teach claims 11 and 31.
Yet, Ang8287  does not expressly teach wherein signaling the wake-up indication further comprises: signaling the wake-up indication as part of a physical downlink control channel transmission that is separate from another physical downlink control channel transmission that schedules data to the wireless device.
However, in the analogous art, Islam9044 explicitly discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication as part of a physical downlink control channel transmission that is separate from another physical downlink control channel transmission that schedules data to the wireless device. (Fig. 13-20 & ¶0184 –  there is a gap between when drxonDurationTimer-WUS ends and drx-onDurationTimer starts. The gap can alternatively called an offset. WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configured. Fig. 13-20 & ¶0185 - Ngap is the offset i.e., the duration during which UE prepares for next DRX ON duration. Ngap can be expressed in terms of symbols or slots in a given numerology or in ms. …. if UE detects WUS early during the monitoring window, UE may sleep for the remaining duration of the monitoring window and turns ON when configured ON duration for PDCCH monitoring starts. In that context, Ngap can be expressed as the time between the location of successful detection of WUS and when ON duration for PDCCH monitoring starts. Fig. 13-20 & ¶0194 - UE monitors for WUS PDCCH at M=>1 occasions during the timer, and once WUS is detected, the UE monitors for regular PDCCH at N=>1 occasions out of K=>N occasions configured within the timer. In other words, after detection of WUS, there may be only N occasions remaining within the timer to monitor for PDCCH/scheduling DCI. The PDCCH carrying WUS and PDCCH for scheduling may have different configuration and monitoring properties).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claim 15, Ang8287 and Islam9044  teach claim 11.
Yet, Ang8287  does not expressly teach wherein signaling the wake-up indication further comprises: signaling the wake-up indication in at least one of a narrow bandwidth and a narrow search space.
However, in the analogous art, Islam9044 explicitly discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication in at least one of a narrow bandwidth and a narrow search space. (Fig. 13-20 & ¶0183 - UE, turns ON for monitoring WUS for a limited duration according to a configured DRX cycle, and if detected, it wakes up and monitor for a configured −ON duration after a period of time. The period of time or duration is referred to as offset or gap….a WUS, if detected by the UE, may trigger the UE to switch BWP for active state operation. …the UE immediately starts monitoring for PDCCH and other signaling for the configured ON duration after WUS is detected. Fig. 13-20 & ¶0184 –  WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configure).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claim 16, Ang8287 and Islam9044  teach claim 11.
Yet, Ang8287  does not expressly teach wherein signaling the wake-up indication further comprises: signaling the wake-up indication having a cyclic redundancy check, CRC, scrambled using a radio network temporary identifier associated with the wireless device.
However, in the analogous art, Islam9044 explicitly discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication having a cyclic redundancy check, CRC, scrambled using a radio network temporary identifier associated with the wireless device. (Fig. 13-20 & ¶0211 - in a given cell, a group of mobile radio communication terminal devices (e.g., UEs) can be formed that monitor a DCI format which is appended with CRC that is masked with a common RNTI, e.g., PDCCH associated with a common RNTI such as power saving RNTI or DRX RNTI or GTS RNTI or WUS RNTI, depending on the functionality of the DCI format).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)
Re. claim 17, Ang8287 and Islam9044  teach claim 11.
Yet, Ang8287  does not expressly teach wherein signaling the wake-up indication further comprises: signaling the wake-up indication having a cyclic redundancy check, CRC, scrambled using a radio network temporary identifier associated with a wake-up group, the wireless device being a part of the wake-up group.
However, in the analogous art, Islam9044 explicitly discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication having a cyclic redundancy check, CRC, scrambled using a radio network temporary identifier associated with a wake-up group, the wireless device  being a part of the wake-up group. (Fig. 13-20 & ¶0211 - in a given cell, a group of mobile radio communication terminal devices (e.g., UEs) can be formed that monitor a DCI format which is appended with CRC that is masked with a common RNTI, e.g., PDCCH associated with a common RNTI such as power saving RNTI or DRX RNTI or GTS RNTI or WUS RNTI, depending on the functionality of the DCI format).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Re. claims 19 and 39, Ang8287 and Islam9044  teach claims 11 and 31.
Ang8287 further discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication as having information about downlink data that the wireless device  can expect to receive before transitioning back to the at least one of the low power mode and the connected DRX mode. (Fig. 1-9 & ¶0041 -   before waking up a receiver, systems and methods operable in accordance with concepts herein may first determine whether performing or completing a WU process is warranted (e.g., data is expected to be communicated from the eNB to the UE). If it is determined that a WU process is warranted, a system may perform or complete the WU process. Additionally and/or alternatively, if it is determined that a WU process is not warranted, the system may not perform or complete the WU process).
Re. claim 20, Ang8287 and Islam9044  teach claim 11.
Yet,  Ang8287  does not expressly teach wherein the configuration of the wake-up indication indicates a timing offset between the signaled wake-up indication and a physical downlink control channel transmission that schedules data for the wireless device.
However, in the analogous art, Islam9044 explicitly discloses wherein the configuration of the wake-up indication indicates a timing offset between the signaled wake-up indication and a physical downlink control channel transmission that schedules data for the wireless device. (Fig. 13-20 & ¶0184 –  there is a gap between when drxonDurationTimer-WUS ends and drx-onDurationTimer starts. The gap can alternatively called an offset. WUS may potentially indicate BWP, i.e., UE wakes up and start monitoring for regular PDCCH or scheduling DCI in a different, possibly, larger BWP than used for WUS monitoring. ….WUS can be monitored in a small BWP (e.g., BWP 1) and if detected, UE may switch to a default/configured bandwidth part (e.g., BWP 2) or the bandwidth part where the UE was previously in before DRX mode was configured. Fig. 13-20 & ¶0185 - Ngap is the offset i.e., the duration during which UE prepares for next DRX ON duration. Ngap can be expressed in terms of symbols or slots in a given numerology or in ms. …. if UE detects WUS early during the monitoring window, UE may sleep for the remaining duration of the monitoring window and turns ON when configured ON duration for PDCCH monitoring starts. In that context, Ngap can be expressed as the time between the location of successful detection of WUS and when ON duration for PDCCH monitoring starts. Fig. 13-20 & ¶0194 - UE monitors for WUS PDCCH at M=>1 occasions during the timer, and once WUS is detected, the UE monitors for regular PDCCH at N=>1 occasions out of K=>N occasions configured within the timer. In other words, after detection of WUS, there may be only N occasions remaining within the timer to monitor for PDCCH/scheduling DCI. The PDCCH carrying WUS and PDCCH for scheduling may have different configuration and monitoring properties).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up  to include Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system, because it provides an efficient mechanism in adapting DRX (discontinuous reception) configuration parameters in triggering go-to-sleep or wake-up behavior of a user equipment (UE), enables dynamic transition of the UE between active state and sleep state, improves UE power consumption. (¶0003-¶0005, Islam9044)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ang8287, in view of  Islam9044, further in view of Abraham et al. (2018/0132176), Abraham2176 hereinafter.

Re. claim 8, Ang8287 and Islam9044  teach claim 1.
Yet, Ang8287 and Islam9044 do not expressly teach wherein the received wake-up indication includes dummy data.
However, in the analogous art, Abraham2176 explicitly discloses wherein the received wake-up indication includes dummy data. (Fig. 1-5 & ¶0006 - a station that may receive a preamble having a first bandwidth and a wakeup message having a second bandwidth from an AP. … The first bandwidth may be the bandwidth of a legacy channel, and may be wider than the second bandwidth, which may be a narrow bandwidth used for wakeup message transmission. The AP may insert a gap, or one or more dummy symbols, between the legacy preamble and the wakeup message. Fig. 1-5 & ¶0138 - wakeup signal PPDU 403 (or wakeup signal) may be referred to as a wakeup radio frame or WUR frame. Wakeup signal PPDU 403 may include a legacy preamble 441-c. For example, the legacy preamble 441-c may include an L-STF field 405-c, an L-LTF field 410-c, and an LSIG field 415-c. Wakeup signal PPDU 402 may also include a wakeup radio Sync/Preamble 420-b, which may also be referred to as a wakeup radio preamble (or WUR preamble). Wakeup signal PPDU 302 may also include wakeup radio message bits 425-b (or WUR message bits), which may also be referred to as a WUR payload. In some examples, the gap 430 may be filled instead with a dummy block 435, which may include one or more dummy symbols intended to allow time for switching from one radio to another at the STA 115 receiving the wakeup signal PPDU 403).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up   and  Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system to include Abraham2176’s invention of media access control for wakeup radios, because it provides an efficient mechanism for an access point (AP) that may identify a jitter pattern for a wakeup message by transmitting  one or more wakeup messages to a wakeup radio of a station according to the jitter pattern, in turn, reduces power consumption of a wireless device accessing the access point. (¶0005, Abraham2176)

Re. claim 18, Ang8287 and Islam9044  teach claim 11.
Yet, Ang8287 and Islam9044 do not expressly teach wherein signaling the wake-up indication further comprises: signaling the wake-up indication as having dummy data.
However, in the analogous art, Abraham2176 explicitly discloses wherein signaling the wake-up indication further comprises: signaling the wake-up indication as having dummy data. (Fig. 1-5 & ¶0006 - a station that may receive a preamble having a first bandwidth and a wakeup message having a second bandwidth from an AP. … The first bandwidth may be the bandwidth of a legacy channel, and may be wider than the second bandwidth, which may be a narrow bandwidth used for wakeup message transmission. The AP may insert a gap, or one or more dummy symbols, between the legacy preamble and the wakeup message. Fig. 1-5 & ¶0138 - wakeup signal PPDU 403 (or wakeup signal) may be referred to as a wakeup radio frame or WUR frame. Wakeup signal PPDU 403 may include a legacy preamble 441-c. For example, the legacy preamble 441-c may include an L-STF field 405-c, an L-LTF field 410-c, and an LSIG field 415-c. Wakeup signal PPDU 402 may also include a wakeup radio Sync/Preamble 420-b, which may also be referred to as a wakeup radio preamble (or WUR preamble). Wakeup signal PPDU 302 may also include wakeup radio message bits 425-b (or WUR message bits), which may also be referred to as a WUR payload. In some examples, the gap 430 may be filled instead with a dummy block 435, which may include one or more dummy symbols intended to allow time for switching from one radio to another at the STA 115 receiving the wakeup signal PPDU 403).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ang8287’s invention of discontinuous reception mode with two-stage wake-up   and  Islam9044’s invention of a system and a method for control signal signaling for power saving in NR (new radio) / 5G system to include Abraham2176’s invention of media access control for wakeup radios , because it provides an efficient mechanism for an access point (AP) that may identify a jitter pattern for a wakeup message by transmitting  one or more wakeup messages to a wakeup radio of a station according to the jitter pattern, in turn, reduces power consumption of a wireless device accessing the access point. (¶0005, Abraham2176)












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iyer et al; (2022/0039009); See Abstract, ¶0179-¶0181   along with Fig.1-18.
Lee et al. (2021/0314866); See Abstract, ¶0181-¶0201 along with Fig. 1-15.
Islam et al. (2020/0037396); See Abstract, ¶0123-¶0132, ¶0169-¶0173 along  with Fig. 2-15.
3GPP TSG RAN WG1 Meeting #89; R1-1708072; Source:	Nokia, Alcatel-Lucent Shanghai Bell; Title: Signaling for efficient decoding of physical channels, Hangzhou, P.R. China, 15th – 19th May 2017. See §2.2, §2.3, § 2.4, §3, §4, §5.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467